Erazer, J.
This was a suit by the appellee against the appellants, to recover back money paid by the plaintiff'to the defendants in satisfaction of a judgment held by the latter against the former, which was subsequently reversed *259by this court. See 28 Ind. 251, and also S. C. 29 Ind. 154. Proper issues being formed, it appeared' by the evidence, •without controversy, that the. judgment was satisfied by a compromise, in which the present appellants, in order to avoid further litigation, which was threatened by an appeal to this court, agreed to accept, and did accept the note of a third person, due in ninety days, and the plaintiff' agreed not to prosecute an appeal. In a word, there was a settlement and compromise, not only of the judgment, but of the subject of litigation. On this evidence there was a finding for the plaintiff. The easels here on the evidence.
D. P. Baldwin, for' appellants.
Cannot a controversy be compromised as well after a judgment as before, and further litigation be thus avoided? And is not the arrangement just as valid ? The question is too plain to justify discussion. It could only be by confounding questions altogether dissimilar, and applying language used in one connection to another subject entirely out of mind when that language was employed, that what we said in 29 Ind. could have misled anybody into the belief that money paid under the circumstances shown by this evidence could be recovered back.
The judgment is reversed, with costs-; cause remanded for a new trial.